Motion Denied and Order filed January 5, 2017.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-16-00365-CR
                                  ____________

                      TYRONE MONTGOMERY, Appellant

                                           V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 248th District Court
                              Harris County, Texas
                         Trial Court Cause No. 1476841


                                       ORDER

      Appellant is represented by appointed counsel, Patricia Sedita. Appellant’s
brief was originally due August 29, 2016. We have granted a total of 101 days to file
appellant’s brief until December 8, 2016. When we granted the last extension, we
noted that no further extensions would be granted. No brief was filed. On December
27, 2016, counsel filed a further request for extension of time to file appellant’s brief.

      We deny the request for extension and issue the following order.
          Accordingly, we order Patricia Sedita to file a brief with the clerk of this
court on or before January 17, 2017. If counsel does not timely file appellant’s brief
as ordered, the court will issue an order abating the appeal and directing the trial
court to conduct a hearing to determine the reason for the failure to file the brief and
the consideration of sanctions, appointment of new counsel, or other appropriate
relief.



                                     PER CURIAM



Panel consists of Justices Boyce, Busby, and Wise.